          Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 1 of 6



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA             )
                                     )
            v.                       )
                                     ) Criminal Action No. 18-10250-DJC
BRANDON JAMES ZIOBROWSKI             )
                                     )
                                     )
____________________________________ )

                               MEMORANDUM AND ORDER

CASPER, J.                                                                          July 23, 2019

I.     Introduction

       Defendant Brandon James Ziobrowski (“Ziobrowski”) has moved to dismiss the

indictment against him. D. 43. For the reasons stated below, the Court DENIES the motion.

II.    Factual Background

       For consideration of a motion to dismiss an indictment, the Court presumes the allegations

of an indictment to be true. United States v. Dunbar, 367 F. Supp. 2d 59, 60 (D. Mass. 2005);

United States v. Bohai Trading Co., Inc., 45 F.3d 577, 578 n.1 (1st Cir. 1995). Accordingly, the

Court summarizes the relevant facts based on the allegations in indictment, D. 3.

       Ziobrowski has a Twitter account with the username @Vine_II. D. 3 at ¶ 2. His account

has more than 400 followers. Id. As the government alleges, Ziobrowski’s tweets have become

more violent and threatening. D. 3 at ¶ 3. In or about February 2018, he began posting tweets that

promoted violence against law enforcement and, approximately one month later, he began posting

threatening messages regarding agents employed by the U.S. Immigration and Customs

Enforcement agency (“ICE”). D. 3 at ¶¶ 3-4. On July 2, 2018, Ziobrowski tweeted the message



                                                1
          Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 2 of 6



that is the subject of the indictment: “I am broke but I will scrounge and literally give $500 to

anyone who kills an ice agent. @me seriously who else can pledge get in on this let’s make this

work.” D. 3 at ¶ 6. The Department of Homeland Security’s Current and Emerging Threats Center

saw the tweet and sent a report to law enforcement agencies throughout the United States. D. 3 at

¶ 9. On July 11, 2018, Twitter suspended Ziobrowski’s account following a request from the

Federal Bureau of Investigation’s Joint Terrorism Task Force in Boston. D. 3 at ¶ 10.

III.   Procedural History

       Based on the allegations in the indictment, a grand jury has indicted Ziobrowski for one

count of transmitting in interstate commerce a communication containing a threat to injure the

person of another in violation of 18 U.S.C. § 875(c). D. 3. On September 6, 2018, Ziobrowski

was arraigned on the charge and has pled not guilty. D. 16. Ziobrowski has now moved for

dismissal of the indictment. D. 43. The Court heard oral argument on the motion on July 17, 2019

and took the matter under advisement. D. 50.

IV.    Discussion

       In support of in his motion to dismiss, D. 43, Ziobrowski makes three principal arguments:

1) the criminal threats statute, 18 U.S.C. § 875(c), under which he has been charged, is

unconstitutional on its face because of its application potentially criminalizes political speech; 2)

the statute is unconstitutional as applied to Ziobrowski because the charged communication is

protected by the First Amendment; and 3) Ziobrowski’s communication is protected political

speech and not a threat prohibited by § 875(c).

       The First Amendment provides that “Congress shall make no law . . . abridging the freedom

of speech.” U.S. Const. Amend. I. “Speech is an essential mechanism of democracy, for it is the

means to hold officials accountable to the people.” Citizens United v. Fed. Election Comm'n, 558



                                                  2
            Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 3 of 6



U.S. 310, 339 (2010). Thus, “[t]he First Amendment generally prevents government from

proscribing speech, or even expressive conduct, because of disapproval of the ideas expressed”

and “[c]ontent-based regulations are presumptively invalid.” R.A.V. v. City of St. Paul, Minn.,

505 U.S. 377, 382 (1992) (internal citations omitted). This prohibition on regulations that target

the content of speech, such as political views, however, does not mean that speech cannot be

regulated for other features, such as obscenity or threats. See id. at 388.

       True threats, as relevant here, are not protected speech under First Amendment.

Accordingly, whether Ziobrowski’s facial challenge and as-applied challenge to § 875(c) succeeds

turns upon the nature of the conduct that the statute criminalizes and the nature of the Ziobrowski’s

alleged conduct as charged in the indictment.

       A.        Facial Challenge to the Constitutionality of 18 U.S.C. § 875(c) Fails

       The Court addresses Ziobrowski’s facial challenge to the statute first. Section 875(c)

provides that:    “[w]hoever transmits in interstate or foreign commerce any communication

containing any threat to kidnap any person or any threat to injure the person of another, shall be

fined under this title or imprisoned not more than five years, or both.” 18 U.S.C. § 875(c). The

language of this statute is similar to that of 18 U.S.C. § 871, which criminalizes threats against the

President and Vice President of the United States. Id. (providing, in relevant part, that whoever

“knowingly and willfully otherwise makes any such threat against the President, . . . [or] Vice

President . . ., shall be fined under this title or imprisoned not more than five years, or both”). The

Supreme Court’s affirmation of the constitutionality of § 871 on its face is instructive here. Watts

v. United States, 394 U.S. 705, 707 (1969) (per curiam). In considering and reversing a conviction

under § 871, the Supreme Court noted that “[c]ertainly the statute under which petitioner was

convicted is constitutional on its face.” Id. at 707. It noted, however, that “a statute such as this



                                                  3
          Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 4 of 6



one, which makes criminal a form of pure speech, must be interpreted with the commands of the

First Amendment clearly in mind” and that “[w]hat is a threat must be distinguished from what is

constitutionally protected speech.” Id. The Court concluded that § 871, facially met this standard

since “the statute initially requires the Government to prove a true ‘threat,’ but further ruled that

“[w]e do not believe that the kind of political hyperbole indulged in by petitioner fits within that

statutory term.” Id. at 708 (vacating judgment); see Virginia v. Black, 538 U.S. 343, 359 (2003)

(rejecting facial challenge to state’s ban on cross burnings with intent to intimidate and noting that

“‘[t]rue threats’ encompass those statements where the speaker means to communicate a serious

expression of an intent to commit an act of unlawful violence to a particular individual or group

of individuals”).

       As to the facial challenge here, this challenge fails for similar reasons. As at least one court

has noted, “[t]he Watts requirement of proof of a ‘true threat,’ it may be seen, works ultimately to

much the same purpose and effect as would be a requirement of proof of a specific intent to execute

the threat because both requirements focus on threats which are so unambiguous and have such

immediacy that they convincingly express an intention of being carried out.” United States v.

Kelner, 534 F.2d 1020, 1027 (2d Cir. 1976) (concluding that “a narrow construction of the word

‘threat’ in the statute here, 18 U.S.C. § 875(c), as approved in Watts, . . . , is consonant with the

protection of First Amendment interests”). The same is true here as the facial challenge to §

875(c). Applying a narrow construction of the prohibited conduct to be a “true threat,” this statute

which prohibits interstate communication of threat to injure the person of another, is facially

constitutional. See, e.g., United States v. Stock, 728 F.3d 287, 298 (3rd Cir. 2013) (affirming

district court’s denial of motion to dismiss “because it determined that ‘reasonable jurors could

conclude certainly conclude that these statements constitute a ‘serious statement or communication



                                                  4
            Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 5 of 6



which expresses an intention to inflict injury’ on [alleged victim] ‘at once or in the future’”)

(internal citation omitted).

       B.      As Applied Challenge to § 875(c) Also Fails

       Ziobrowski also challenges the constitutionality of § 875(c) as it applies to his alleged

conduct. This challenge also fails given the allegations in the indictment. Although Ziobrowski

can, at trial, contest whether the government can meet its burden to prove that this communication

constituted a “true threat,” the alleged facts in the indictment are sufficient for alleging same. As

alleged, against a backdrop of having promoted violence against law enforcement officers over a

course of months, Ziobrowski solicited that he would pay $500 to “anyone who kills an ice agent”

and encouraged others to contribute (“who else can pledge[,] get in on this . . .) to “let’s make this

work.” D. 3 at 2. Given these factual allegations, the government has alleged that Ziobrowski

made a true threat against ICE agents with his July 2, 2018 tweet and a jury could reasonably find

that Ziobrowski’s communication constituted a true threat violating § 875(c). See Stock, 728 F.3d

at 301 (affirming denial of motion to dismiss where “we are satisfied that the Government included

sufficient context in the indictment for the District Court to determine that a reasonable jury could

find that Stock’s statement expressed an intent to injure in the present or future”).

       C.      Whether Alleged Conduct is Protected Political Speech or a Criminal Threat
               Remains for the Jury to Determine

       Although Ziobrowski contests the charge and questions whether the government will be

able to sustain its burden of proof beyond a reasonable doubt at trial, there are sufficient allegations

here from which a reasonable jury could conclude that Ziobrowski committed a criminal threat

under § 875(c) as alleged in the indictment. That is, as both parties recognized at oral argument,

Ziobrowski can contest at trial that his July 2, 2018 tweet was protected public speech instead of

the criminal threat that the government alleges it to be. Such dispute is for the jury to decide, after

                                                   5
         Case 1:18-cr-10250-DJC Document 52 Filed 07/23/19 Page 6 of 6



hearing and weighing all of the evidence, and does not warrant dismissal of the indictment. see

also United States v. Radulovic, 18-cr-10172-IT, D. 33 at 5 (D. Mass. March 15, 2019).

V.     Conclusion

       For the foregoing reasons, the Court DENIES Ziobrowski’s motion for dismissal of the

indictment, D. 43.

So Ordered.

                                                   /s/ Denise J. Casper
                                                   U.S. District Judge




                                               6
